2022 IL 127040



                                          IN THE
                                 SUPREME COURT
                                              OF
                           THE STATE OF ILLINOIS




                                     (Docket No. 127040)

     INTERNATIONAL ASSOCIATION OF FIRE FIGHTERS, LOCAL 50, Appellee,
                    v. THE CITY OF PEORIA, Appellant.


                               Opinion filed January 21, 2022.



        JUSTICE GARMAN delivered the judgment of the court, with opinion.

        Chief Justice Anne M. Burke and Justices Theis, Neville, Michael J. Burke,
     Overstreet, and Carter concurred in the judgment and opinion.



                                          OPINION

¶1       Following the passage of an ordinance amending the Peoria City Code’s
     provision on line-of-duty disabilities, the International Association of Fire Fighters,
     Local 50 (Union), filed suit in the circuit court of Peoria County seeking a
     declaratory judgment challenging several definitions contained in the ordinance.
     Following cross-motions for summary judgment, the circuit court granted summary
     judgment in favor of the Union and denied the City of Peoria’s motion. The
     appellate court affirmed. 2021 IL App (3d) 190758, ¶ 14. We allowed the City’s
     petition for leave to appeal. See Ill. S. Ct. R. 315 (eff. Oct. 1, 2020).


¶2                                    BACKGROUND

¶3       In 1997, the Illinois General Assembly passed the Public Safety Employee
     Benefits Act (Act) (820 ILCS 320/1 et seq. (West 2018)). See Pub. Act 90-535, § 1
     (eff. Nov. 14, 1997). In section 5, the General Assembly states that it “determines
     and declares that the provisions of this Act fulfill an important State interest.” 820
     ILCS 320/5 (West 2018). That interest, as detailed in section 10, requires that an
     employer

        “who employs a full-time law enforcement, correctional or correctional
        probation officer, or firefighter, who *** suffers a catastrophic injury or is
        killed in the line of duty shall pay the entire premium of the employer’s health
        insurance plan for the injured employee, the injured employee’s spouse, and for
        each dependent child of the injured employee.” Id. § 10(a).

¶4       However, because the Act does not provide a definition for “catastrophic
     injury,” this court was ultimately tasked with discerning the legislature’s intent as
     to that term’s meaning in 2003. In Krohe v. City of Bloomington, 204 Ill. 2d 392,
     400 (2003), this court held that “catastrophic injury” is “synonymous with an injury
     resulting in a line-of-duty disability under section 4-110 of the [Illinois Pension]
     Code” (40 ILCS 5/4-110 (West 2000)). That holding has never been disturbed.

¶5       Nonetheless, on June 12, 2018, the City passed an ordinance—amending
     section 2-350 of the Peoria City Code—which, relevant here, defined terms used in
     section 10 of the Act. Specifically, the ordinance defined the terms “catastrophic
     injury” and “injury” but also added and defined the term “gainful work.” See Peoria
     Ordinance No. 17584 (approved June 12, 2018); Peoria City Code § 2-350
     (amended June 12, 2018). On July 23, 2018, the Union filed a complaint for
     declaratory judgment, alleging that the City had defined the terms in a way that
     violates the Act. In its answer, the City denied that it had exceeded its home rule
     authority in passing the ordinance; that the ordinance violated or contradicted the
     Act, the Illinois Constitution, or any other statute; and that the ordinance was




                                             -2-
     invalid or otherwise ineffective. The parties filed cross-motions for summary
     judgment. See 735 ILCS 5/2-1005 (West 2018).

¶6      Pertinent here, the circuit court granted summary judgment in favor of the
     Union, finding:

            “3. That the meanings of the terms ‘catastrophic injury’ and ‘injury’ as used
        in 820 ILCS 320/10(a) and (b) are not ambiguous when considering the full text
        of those sections along with Judicial opinions construing and defining those
        terms.

            4. That the City of Peoria does not have the home [r]ule authority to redefine
        the terms ‘catastrophic injury’ and ‘injury’ as it has in Peoria, IL Code of
        Ordinances Sec. 2-350.”

     The circuit court denied the City’s motion for summary judgment. Accordingly, the
     definitions of “catastrophic injury” and “injury” contained in the ordinance were
     held to be “invalid, null, and void.” By extension, the ordinance’s definition of
     “gainful work” was stricken as surplusage.

¶7       On appeal, the appellate court observed that the City, as a home rule unit, could
     properly “adopt procedures for determining claims under the Act.” 2021 IL App
     (3d) 190758, ¶ 11 (citing Pedersen v. Village of Hoffman Estates, 2014 IL App (1st)
     123402). The court clarified that, pursuant to its home rule authority and section 20
     of the Act, the City “could define an administrative procedure for determining
     benefits under the Act, but it could not redefine the Act’s substantive terms to the
     extent that the City would provide benefits inconsistent with the Act.” Id. The court
     thereafter held:

            “After the Illinois Supreme Court has construed a state statute, ‘that
        construction becomes, in effect, a part of the statute and any change in
        interpretation can be effected by the General Assembly if it desires so to do.’
        Village of Vernon Hills v. Heelan, 2015 IL 118170, ¶ 19 (quoting Mitchell v.
        Mahin, 51 Ill. 2d 452, 456 (1972)). Pursuant to Krohe, ‘a pension board’s award
        of a line-of-duty disability pension establishes [as a matter of law] that the
        public safety employee suffered a catastrophic injury as required by section
        10(a) of [the Act].’ Id. ¶ 25. The Act was never amended in response to Krohe.




                                             -3-
          Thus, if a firefighter is injured and awarded line-of-duty disability, he has a
          catastrophic injury pursuant to section 10(a) of the Act. We conclude that the
          City’s definitions of ‘catastrophic injury,’ ‘injury,’ and ‘gainful work’ were
          inconsistent with the substantive requirements of the Act, and the ordinance
          was not a valid exercise of home rule authority.” (Internal quotation marks
          omitted.) Id. ¶ 12.

¶8         We allowed the City’s petition for leave to appeal. See Ill. S. Ct. R. 315 (eff.
       Oct. 1, 2020). We also allowed the following parties to file amicus curiae briefs:
       the Illinois Public Employer Labor Relations Association, the Associated
       Firefighters of Illinois and Illinois AFL-CIO, and the Metropolitan Alliance of
       Police and the Police Benevolent and Protective Association of Illinois. See Ill. S.
       Ct. R. 345 (eff. Sept. 20, 2010).


¶9                                        ANALYSIS

¶ 10      This appeal emanates from the circuit court’s grant of summary judgment in
       favor of the Union and denial of the City’s motion for summary judgment.
       Summary judgment motions are governed by section 2-1005 of the Code of Civil
       Procedure (735 ILCS 5/2-1005 (West 2018)).

          “[S]ummary judgment should be granted only where the pleadings, depositions,
          admissions and affidavits on file, when viewed in the light most favorable to
          the nonmoving party, show that there is no genuine issue as to any material fact
          and that the moving party is clearly entitled to judgment as a matter of law.”
          Pielet v. Pielet, 2012 IL 112064, ¶ 29.

¶ 11        “When parties file cross-motions for summary judgment, they mutually agree
       that there are no genuine issues of material fact and that only a question of law is
       involved.” Jones v. Municipal Employees’ Annuity & Benefit Fund, 2016 IL
       119618, ¶ 26 (citing Gurba v. Community High School District No. 155, 2015 IL
       118332, ¶ 10). “Where a case is decided through summary judgment, our review is
       de novo.” Pielet, 2012 IL 112064, ¶ 30 (citing Schultz v. Illinois Farmers Insurance
       Co., 237 Ill. 2d 391, 399-400 (2010)). De novo review is also appropriate, as we
       must construe both the Act and the ordinance. See Western Illinois University v.
       Illinois Educational Labor Relations Board, 2021 IL 126082, ¶ 32 (“An issue of




                                              -4-
       statutory interpretation presents a question of law subject to de novo review.”); City
       of East St. Louis v. Union Electric Co., 37 Ill. 2d 537, 542 (1967) (noting that “the
       same rules which govern the construction of statutes are to be applied in construing
       municipal ordinances”).

¶ 12       “The fundamental rule of statutory interpretation is to ascertain and give effect
       to the legislature’s intent, and the best indicator of that intent is the statutory
       language, given its plain and ordinary meaning.” Dew-Becker v. Wu, 2020 IL
       124472, ¶ 12. “No part of a statute should be rendered meaningless or superfluous.”
       Rushton v. Department of Corrections, 2019 IL 124552, ¶ 14.

¶ 13       Section 6(a) of article VII of the Illinois Constitution of 1970 provides that “a
       home rule unit may exercise any power and perform any function pertaining to its
       government and affairs including, but not limited to, the power to regulate for the
       protection of the public health, safety, morals and welfare; to license; to tax; and to
       incur debt.” Ill. Const. 1970, art. VII, § 6(a). Subsection (i) provides that “[h]ome
       rule units may exercise and perform concurrently with the State any power or
       function of a home rule unit to the extent that the General Assembly by law does
       not specifically limit the concurrent exercise or specifically declare the State’s
       exercise to be exclusive.” Id. § 6(i).

¶ 14       Here, the City argues that the ordinance represents a proper exercise of its home
       rule powers for two reasons. First, the City contends that a clear understanding of
       what constitutes a “catastrophic injury” is essential to its statutory role of
       administering benefits pursuant to the Act. Second, the City maintains that
       separation of powers principles reserve both lawmaking and preemption of home
       rule powers for the General Assembly. Stated differently, the City’s position is that
       the definitions contained in the ordinance need only be consistent with the text of
       the Act—absent any subsequent elucidation by this court’s case law. Thus,
       according to the City, we are to proceed as though Krohe and its progeny simply
       do not apply and that Krohe’s definition of the term “catastrophic injury” has not
       been incorporated into the Act via legislative acquiescence. The City explains that
       Krohe’s definition of “catastrophic injury” is only applicable where a home rule
       unit has not yet exercised its powers to define that term for itself.

¶ 15       The Union counters that the City has improperly tried to redefine the terms
       “catastrophic injury” and “injury.” According to the Union’s position, case law and



                                                -5-
       the text of the Act have already made clear the meaning of these terms. The Union
       posits that the City’s exercise of home rule authority fails under both prongs of the
       test utilized in determining whether a home rule unit has constitutionally exercised
       its home rule power. Pursuant to that dual inquiry, “ ‘[i]f a subject pertains to local
       government and affairs, and the legislature has not expressly preempted home rule,
       municipalities may exercise their power.’ ” Palm v. 2800 Lake Shore Drive
       Condominium Ass’n, 2013 IL 110505, ¶ 36 (quoting City of Chicago v. StubHub,
       Inc., 2011 IL 111127, ¶ 22 n.2).

¶ 16       We must first address the City’s contention that it is not bound to follow
       Krohe’s definition of the term “catastrophic injury.” The City argues that Krohe’s
       definition of “catastrophic injury” did not actually become part of the Act because,
       pursuant to the Illinois Constitution of 1970, only the General Assembly may limit
       a home rule unit’s authority. Where the General Assembly intends to do so, it “must
       do so specifically.” See id. ¶ 43. Thus, according to the City, it was incumbent upon
       the General Assembly to amend the Act to explicitly state that it agreed with
       Krohe’s definition of “catastrophic injury.” Per the City, legislative acquiescence
       is insufficient—as a mere canon of statutory construction—to “override” the
       constitution. In support, the City cites section 1 of article II of the Illinois
       Constitution of 1970, which states: “The legislative, executive and judicial
       branches are separate. No branch shall exercise powers properly belonging to
       another.” Ill. Const. 1970, art. II, § 1.

¶ 17       It is the City’s argument, however, that runs afoul of separation of powers
       principles and conflates case law on home rule preemption. As this court explained
       in Village of Vernon Hills v. Heelan, 2015 IL 118170, ¶ 19:

          “When a court construes a statute and the legislature does not amend it to
          supersede that judicial gloss, we presume that the legislature has acquiesced in
          the court’s exposition of legislative intent. [Citations.] ‘Furthermore, after this
          court has construed a statute, that construction becomes, in effect, a part of the
          statute and any change in interpretation can be effected by the General
          Assembly if it desires so to do.’ [Citations.]”

¶ 18       There, this court held that an award of a line-of-duty disability pension
       establishes that a catastrophic injury occurred as a matter of law. Id. ¶ 28. Heelan
       observed that this court had decided Krohe in 2003 and subsequently decided



                                                -6-
       Nowak v. City of Country Club Hills, 2011 IL 111838, but at the time of Heelan in
       2015, the legislature still had not altered the court’s construction of the term
       “catastrophic injury.” Heelan, 2015 IL 118170, ¶ 27. Accordingly, as explained in
       Heelan, “ ‘[o]ur interpretation is considered part of the statute itself until the
       legislature amends it contrary to that interpretation.’ ” Id. (quoting Abruzzo v. City
       of Park Ridge, 231 Ill. 2d 324, 343 (2008)).

¶ 19        Despite the City’s representations, when our judicial construction of a statute is
       informed by legislative acquiescence, the legal effect of that construction is not
       somehow minimized. Were we to accept the City’s argument, then nearly every
       judicial construction and interpretation of a statutory provision would be called into
       question. Fundamentally, this court is always concerned with discerning legislative
       intent. Dynak v. Board of Education of Wood Dale School District 7, 2020 IL
       125062, ¶ 16 (observing that “[o]ur primary goal is to interpret and give effect to
       the legislature’s intent” (citing Corbett v. County of Lake, 2017 IL 121536, ¶ 30)).
       We necessarily look to canons of statutory construction to glean that intent. Once
       we have determined that intent—and unless or until the legislature indicates
       otherwise—the law is what we say it is. This is not “lawmaking” or “legislating”—
       and the City fails to cite any authority to support its assertion that judicial
       interpretation of statutory terms violates separation of powers when a home rule
       unit is involved. See Best v. Taylor Machine Works, 179 Ill. 2d 367, 378 (1997) (“It
       is this court’s duty to interpret the law and to protect the rights of individuals against
       acts beyond the scope of the legislative power.”). We therefore reject the City’s
       attempt to curtail the holdings of this court by impermissibly dissecting the
       component parts of our analysis. Regardless of what canon of statutory
       interpretation or interpretive device this court relies upon in its analysis, a holding
       of the Illinois Supreme Court has the force of law.

¶ 20        In a similar vein, we are not persuaded by the City’s assertion that there was
       impermissible “judicial preemption” of the City’s home rule authority. For this
       proposition, the City cites Village of Bolingbrook v. Citizens Utilities Co. of Illinois,
       158 Ill. 2d 133 (1994), and City of Chicago v. Roman, 184 Ill. 2d 504 (1998). These
       cases are distinguishable. In Village of Bolingbrook, the defendant relied on the
       General Assembly’s declaration that it was “ ‘the policy of the State that public
       utilities shall continue to be regulated effectively and comprehensively’ ” in
       support of its argument that the Public Utilities Act contemplated exclusive exercise




                                                 -7-
       by the State of any power or function of a home rule unit in that context. Village of
       Bolingbrook, 158 Ill. 2d at 137 (quoting Ill. Rev. Stat. 1991, ch. 1112/3, ¶ 1-102).
       This court rejected the defendant’s argument, explaining:

          “Section 6(h) [of the Illinois Constitution] provides that the General Assembly
          may ‘provide specifically by law for the exclusive exercise by the State of any
          power or function of a home rule unit.’ [Citation.] We believe the language of
          section 6(h) is clear. In order to meet the requirements of section 6(h),
          legislation must contain express language that the area covered by the
          legislation is to be exclusively controlled by the State. [Citations.] It is not
          enough that the State comprehensively regulates an area which otherwise would
          fall into home rule power. Accordingly, we do not believe that the requirements
          of section 6(h) have been met in the present case.” Id. at 138.

¶ 21       In Roman, at issue was whether a home rule unit had authority to create a
       mandatory minimum sentence for violating an ordinance. 184 Ill. 2d at 511-12. This
       court first explained that, per section 6(d)(2) of article VII of the Illinois
       Constitution (Ill. Const. 1970, art. VII, § 6(d)(2)) and the Committee on Local
       Government of the 1970 Illinois Constitutional Convention (7 Record of
       Proceedings, Sixth Illinois Constitutional Convention 1602), section 6(d)(2)
       permitted home rule units to impose fines and jail sentences for nonfelonies.
       Roman, 184 Ill. 2d at 513-14. Next, the court considered “whether the legislature
       ha[d] specifically limited the concurrent exercise of this power or specifically
       declared that the state’s exercise of this power is exclusive.” Id. at 515. Again, like
       in City of Bolingbrook, the defendant argued that the legislature had done so by
       way of “comprehensive” state criminal law. Id. at 515-16.

¶ 22        The Roman court rejected the defendant’s argument that the legislature had
       totally preempted the area of prescribing mandatory minimum sentences. The court
       explained that the General Assembly had not specifically indicated “ ‘by law for
       the exclusive exercise by the State of any power or function of a home rule unit.’ ”
       Id. at 516 (quoting Ill. Const. 1970, art. VII, § 6(h)). Also, per section 6(i) of the
       Illinois Constitution, “ ‘unless a State law specifically states that a home rule unit’s
       power is limited, then the authority of a home rule unit to act concurrently with the
       State cannot be considered rejected.’ ” (Emphasis in original.) Id. at 516-17 (citing
       Scadron v. City of Des Plaines, 153 Ill. 2d 164, 188 (1992)). Comprehensive




                                                -8-
       legislation was “insufficient to declare the state’s exercise of power to be
       exclusive.” Id. at 517.

¶ 23       Finally, the Roman court held that the legislature had not limited or partially
       excluded the City’s home rule power to establish a mandatory minimum sentence
       for an ordinance violation. Id. at 519. The court explained:

          “the General Assembly must specifically so limit a home rule unit’s concurrent
          exercise of power. [Citation.] Again, the General Assembly knows how to
          accomplish this, and has done so countless times, expressly stating that,
          pursuant to article VII, section 6(i), of the Illinois Constitution, a statute
          constitutes a limitation on the power of home rule units to enact ordinances that
          are contrary to or inconsistent with the statute.” Id. at 520.

       Accordingly, in neither City of Bolingbrook nor Roman did the General Assembly
       expressly indicate by statute that it intended to restrict or limit home rule authority
       to satisfy either section 6(h) or section 6(i) of the Illinois Constitution.

¶ 24       Unlike in City of Bolingbrook or Roman, here, the General Assembly enacted
       section 20 of the Act, which specifically limits the exercise of concurrent authority
       by home rule units:

          “Home Rule. An employer, including a home rule unit, that employs a full-time
          law enforcement, correctional or correctional probation officer, or firefighter
          may not provide benefits to persons covered under this Act in a manner
          inconsistent with the requirements of this Act. This Act is a limitation under
          subsection (i) of Section 6 of Article VII of the Illinois Constitution on the
          concurrent exercise of powers and functions exercised by the State.” (Emphases
          added.) 820 ILCS 320/20 (West 2018).

       Thus, it is not our case law that preempts the City’s definitions but the Act itself.
       We likewise reject the City’s insinuation that section 20 is not specific enough as
       to what it limits. For example, the City intimates that the General Assembly was
       required to state that home rule units are not allowed to independently define the
       terms “catastrophic injury” and “injury.”

¶ 25       The City cites no authority for the proposition that the General Assembly must
       anticipate every way that a home rule unit may attempt to circumvent the Act’s




                                                -9-
       requirement via ordinance. Furthermore, in Roman, this court cited the Carrier and
       Racing Pigeon Act of 1984 (510 ILCS 45/1 et seq. (West 1992)) as an example of
       where the General Assembly had limited the concurrent exercise of home rule
       power. Roman, 184 Ill. 2d at 520. Section 8 of the Carrier and Racing Pigeon Act
       of 1984 provides: “This Act applies to all municipalities and counties pursuant to
       paragraph (i) of Section 6 of Article VII of the Constitution, this Act is a limitation
       upon the power of home rule units to enact ordinances contrary to this Act.” 510
       ILCS 45/8 (West 1992). Both section 8 of the Carrier and Racing Pigeon Act of
       1984 and section 20 of the Act at issue here not only expressly limit the concurrent
       exercise of home rule units’ power, but they both require that the concurrent
       exercise of home rule units be consistent with the respective statutory schemes.
       Roman, 184 Ill. 2d at 520 (noting that “the Corrections Code *** does not expressly
       limit the concurrent exercise of the City’s home rule power or require such exercise
       to conform to or be consistent with the Code”).

¶ 26       Having dispensed with the City’s arguments, we can properly determine
       whether the ordinance’s definitions are consistent with the Act. We decline to pass
       on the parties’ arguments as to whether the ordinance pertains to local affairs and
       thus constitutes a permissible exercise of the City’s home rule authority. See Palm,
       2013 IL 110505, ¶¶ 35-37. This is because, as explained below, the definitions
       contained in the ordinance are inconsistent with the requirements of the Act and are
       thus preempted. See id. ¶ 36 (explaining that municipalities may exercise their
       home rule power “ ‘[i]f a subject pertains to local government and affairs, and the
       legislature has not expressly preempted home rule’ ” (emphasis added) (quoting
       StubHub, 2011 IL 111127, ¶ 22 n.2)).

¶ 27       At the outset, we observe that, at oral argument, counsel for the City admitted
       that the ordinance’s definitions of “catastrophic injury” and “injury” are
       inconsistent with those terms as provided in the Act, if we acknowledge the validity
       of the “judicial gloss” that has been superimposed onto those terms. We do.
       Therefore, the City’s argument that the Act is “silent” on this front fails. Despite




                                               - 10 -
       the City’s concession, we will set forth several examples how the ordinance is
       inconsistent with the Act. 1

¶ 28        The term “catastrophic injury” appears in section 10(a) of the Act, which is
       titled “Required health coverage benefits.” (Emphasis added.) 820 ILCS 320/10(a)
       (West 2018); see also id. § 20 (forbidding a home rule unit from “provid[ing]
       benefits *** inconsistent with the requirements of” the Act). As noted,
       “catastrophic injury” is “synonymous with an injury resulting in a line-of-duty
       disability under section 4-110 of the Illinois Pension Code.” Krohe, 204 Ill. 2d at
       400.

               “Line of duty disability pensions are paid to firefighters who ‘as the result
           of sickness, accident or injury incurred in or resulting from the performance of
           an act of duty or from the cumulative effects of acts of duty, [are] found *** to
           be physically or mentally permanently disabled for service in the fire
           department.’ ” Id. at 394 n.1 (quoting 40 ILCS 5/4-110 (West 2000)).

¶ 29       The ordinance instead defines “catastrophic injury” as “[a]n injury, the direct
       and proximate consequences of which permanently prevent an individual from
       performing any gainful work.” Peoria City Code § 2-350(b) (amended June 12,
       2018). “Gainful work”—a term not appearing in the Act itself—is incorporated into
       the definition of “catastrophic injury” and is defined as “[f]ull- or part-time activity
       that actually is compensated or commonly is compensated.” Id.

¶ 30       The ordinance’s definition of “catastrophic injury” is inconsistent with the
       requirements of the Act in the following ways. First, it introduces the term and legal
       showing of “direct and proximate consequences.” Neither the language of the Act
       nor case law requires such a showing. In fact, to be entitled to a line-of-duty
       disability pension, a “firefighter need not prove that his or her acts of duty were the
       ‘sole or even the primary cause’ of the disability.” City of Peoria v. Firefighters’
       Pension Fund, 2019 IL App (3d) 190069, ¶ 35 (quoting Prawdzik v. Board of
       Trustees of the Homer Township Fire Protection District Pension Fund, 2019 IL
       App (3d) 170024, ¶ 40). Second, the ordinance’s definition requires that a
       catastrophic injury result in the permanent disability of a firefighter to perform “any

           1
            We do not represent that these examples exhaustively demonstrate the terms’ inconsistency
       with the Act.




                                                  - 11 -
       gainful work.” Peoria City Code § 2-350(b) (amended June 12, 2018). The Act’s
       definition of that term only requires that a firefighter be permanently disabled from
       performing service in the fire department. Under the ordinance, if a firefighter can
       volunteer part-time as a store greeter, he or she will not be considered to have
       suffered a catastrophic injury—even if that firefighter is not compensated. This is
       because, under the definition of “gainful work,” if that sort of volunteer work
       “commonly is compensated,” a firefighter is not permanently prevented from
       performing any gainful work and thus will not meet the showing for a “catastrophic
       injury.” Therefore, the ordinance’s definitions of “catastrophic injury” and “gainful
       work” operate to impermissibly disqualify those who would otherwise be “persons
       covered under [the] Act.” 820 ILCS 320/20 (West 2018).

¶ 31       Additionally, to be eligible for benefits pursuant to the Act, a “catastrophic
       injury” must also satisfy section 10(b). Section 10(b) uses the term “injury” and
       states:

          “In order for the law enforcement, correctional or correctional probation officer,
          firefighter, spouse, or dependent children to be eligible for insurance coverage
          under this Act, the injury or death must have occurred as the result of the
          officer’s response to fresh pursuit, the officer or firefighter’s response to what
          is reasonably believed to be an emergency, an unlawful act perpetrated by
          another, or during the investigation of a criminal act. Nothing in this Section
          shall be construed to limit health insurance coverage or pension benefits for
          which the officer, firefighter, spouse, or dependent children may otherwise be
          eligible.” Id. § 10(b).

¶ 32      The ordinance, however, defines “injury” as follows:

          “A traumatic physical wound (or a traumatized physical condition of the body)
          directly and proximately caused by external force (such as bullets, explosives,
          sharp instruments, blunt objects, or physical blows), chemicals, electricity,
          climatic conditions, infectious disease, radiation, virus, or bacteria, but does not
          include:

                  (1) Any occupational disease; or




                                               - 12 -
                 (2) Any condition of the body caused or occasioned by stress or strain.”
              Peoria City Code § 2-350(b) (amended June 12, 2018).

¶ 33       Again, the ordinance’s definition of “injury” is at odds with that term’s meaning
       under the Act. The Act’s textual description of an “injury” refers to situational
       contexts—not to specific mechanisms of external force. See 820 ILCS 320/10(b)
       (2018). The Act does not limit an “injury” to “traumatic physical wound[s]” or
       “traumatized physical condition[s] of the body.” See Peoria City Code § 2-350(b)
       (amended June 12, 2018).

¶ 34       Also, the ordinance’s definition runs afoul of what would qualify as a line-of-
       duty disability. For example, as noted in Firefighters’ Pension Fund, “[i]f there is
       a ‘sufficient nexus’ between the injury and the acts of duty, then the acts of duty
       need only be a ‘causative’ or ‘aggravating, contributing[,] or exacerbating factor’
       to the disability.” 2019 IL App (3d) 190069, ¶ 35 (quoting Prawdzik, 2019 IL App
       (3d) 170024, ¶ 40). Furthermore, “a disability pension may even be based upon the
       ‘aggravation of a preexisting condition.’ ” Id. (quoting Prawdzik, 2019 IL App (3d)
       170024, ¶ 40). Thus, a firefighter was entitled to a line-of-duty disability pension
       due to “cumulative injuries incurred in or resulting from the performance of an
       act(s) of duty.” (Internal quotation marks omitted.) Id. ¶ 36. The firefighter’s
       disability resulted from “some aggravation of the pre-existing right knee
       osteoarthritis” that had been at least in part brought about by the firefighter
       spending numerous years responding to calls, crawling in and out of buildings on
       his hands and knees, and wearing 80-pound turnout gear. (Internal quotation marks
       omitted.) Id. ¶ 37. The ordinance’s definition of “injury,” which requires the injury
       to be “directly and proximately caused,” does not accord with case law—and, thus,
       the law informing what constitutes a line-of-duty disability. Accordingly, as with
       the ordinance’s definitions of “catastrophic injury” and “gainful work,” the
       definition of “injury” is inconsistent with the Act in that it disqualifies those who
       would otherwise be “persons covered under [the] Act.” 820 ILCS 320/20 (West
       2018).

¶ 35      For these reasons, we affirm the grant of summary judgment entered in the
       Union’s favor.




                                              - 13 -
¶ 36                                   CONCLUSION

¶ 37      Because the ordinance’s definitions of certain terms are inconsistent with the
       requirements of the Act and are therefore preempted, the ordinance is not a valid
       exercise of home rule authority. Accordingly, we affirm the grant of summary
       judgment in the Union’s favor and denial of the City’s motion for summary
       judgment.


¶ 38      Judgments affirmed.




                                            - 14 -